PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/302,022
Filing Date: 15 Nov 2018
Appellant(s): UNIVERSITY OF IOWA RESEARCH FOUNDATION



__________________
Ann S. Viksnins (Reg No. 37,748)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

A) Claims 11, 13-14, 20-22 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 2016/0175545).

B) Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 2016/0175545), in view of Boucher et al (USP 8,945,605 B2).

(2) Response to Argument
            
A) Appellant argues on page 5, paragraph 2, of the Appeal brief filed 05/16/2022, that Fink et al. does not teach the limitations of claim 11.
The Examiner disagrees. Fink et al. taught treatments for a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015]. Said treatments comprised treating freely breathing [0021] patients (e.g., mammal) [0062] with active agents. Said agents comprised therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Therefore, the prior art disclosed treatments for pulmonary infections (i.e. airway infections) [0015] comprising administering to patients [0021] therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Together these would provide a method as recited in instant claim 11. As such, the Appellants argument is unpersuasive. 

Appellant argues on page 5, paragraph 2, of the Appeal brief filled 05/16/2022, that Fink et al does not reference a method of treating an airway infection in a mammal by administering a therapeutically effective amount of a therapeutic composition consisting essentially of tromethamine. 
	The Examiner does not find the argument persuasive. Fink et al. taught treatments for a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015]. Said treatments comprised treating freely breathing [0021] patients (e.g., mammal) [0062] with active agents. Said agents comprised therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Therefore, the prior art disclosed treatments for pulmonary infections [0015] comprising administering to patients [0021] therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. As such, the Appellants argument is unpersuasive.

    Appellant argues on page 5, paragraph 2, of the Appeal brief filled 05/16/2022, that Fink et al. fails to establish motive to practice the claimed method or suggest motivation to practice the claimed method with a reasonable expectation of success. 
      The Examiner disagrees. Fink et al. taught treatments for a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015]. Said treatments comprised treating freely breathing [0021] patients (e.g., mammal) [0062] with active agents. Said agents comprised therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Therefore, the prior art disclosed treatments for pulmonary infections [0015] comprising administering to patients [0021] therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Fink et al. teaches the treatment of airway infections and further teaches ketorolac (e.g. tromethamine) as an active agent to be used in therapeutically effective amounts, therefore there is motivation to treat airway infections using therapeutically effective amounts of ketorolac (e.g. tromethamine) one would have a reasonable expectation of success because both the treatment of airway infections and the treatment with therapeutically effective amounts of ketorolac (e.g. tromethamine) are taught by Fink. One of ordinary skill in the art would have been motivated to treat airway infections following the guidance of Fink et al. because Fink et al. teaches the treatment of airway infections. One of ordinary skill in the art would have been motivated to treat patients with ketorolac following the guidance of Fink et al. because Fink et al. teaches treating patients with a therapeutically effective amount of ketorolac. 

The Appellant argues, on page 7 paragraphs 1 and 2, of the Appeal brief filled 05/16/2022, that Fink et al. does not provide a finite number of identified, predictable solutions, and further argues that Fink et al. provides a lengthy ailment and active agent list. 
The Examiner does not find the argument persuasive. MPEP §2123.I states the prior art is relevant for all it contains.  Fink et al. taught treatments for a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015]. Said treatments comprised treating freely breathing [0021] patients (e.g., mammal) [0062] with active agents. Said agents comprised therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Therefore, the prior art disclosed treatments for pulmonary infections [0015] comprising administering to patients [0021] therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Together these would provide a composition as claimed instantly. Additionally, Fink’s disclosure of a multitude of actives and ailments does not necessarily render any particular combination (e.g., ketorolac, a.k.a., tromethamine, for the treatment of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections) as less obvious. Furthermore, Fink et al. provides a finite list of illnesses in paragraph [0015] and a finite number of active agents [0161]. 

The Appellant argues on page 7 paragraphs 1 and 2, of the Appeal brief filled 05/16/2022, that Fink et al. discloses a lengthy and disparate list of possible ailments to be treated, that the list is open ended, and that the list of ailments is not small or easily traversed.
	The Examiner does not find the argument persuasive. Fink et al. provides a finite list of illness in paragraph [0015] a finite list is easily traversed.  This list includes within that singular paragraph a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015], furthermore the airway infections are found within the paragraph not in a supplemental guide. In fact, the airway infections are mentioned first within the paragraph, in the second sentence of the paragraph, which would be easy to find, with additional disease states as the last sentence of the paragraph. Therefore Fink et al. has disclosed airway infections. The prior art’s mere disclosure of more than one alternative (e.g. that Fink teaches a list of agents in paragraph [0161]) does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2141.02(VI).

The Appellant argues on page 7 paragraph 3 and page 8 paragraph 1, of the Appeal brief filled 05/16/2022, that Fink et al. discloses a laundry list of active agents. Appellant argues that Fink does not disclose which treatment would work for each specific illness. Appellant argues that ketorolac is mentioned only once in Fink. 
The Examiner does not find the argument persuasive.  Fink et al. provides a finite list of active agents for therapeutic use in paragraph [0161], because the ketorolac is contained within a finite list one would have been motivated to use it to treat patients. This list includes within that singular paragraph, ketorolac [0161]. One of ordinary skill in the art would have been motivated to use ketorolac following the teachings of Fink because Fink teaches the use of a therapeutically effective amount of ketorolac to treat patients by administering via aerosol to the patient’s pulmonary system. The disclosure of alternate teachings does not invalidate the teaching of therapeutically effective amounts of ketorolac in paragraph [0161], the teachings of other active agents have no impact on the teaching of ketorolac. See MPEP §2123. Additionally, Fink’s disclosure of a multitude of actives and ailments does not necessarily render any particular combination (e.g., ketorolac, a.k.a., tromethamine, for the treatment of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections) as less obvious. While it is true that Fink discloses ketorolac once, Fink discloses ketorolac as an active agent to be used for treatment of patients at a therapeutically effective amount. Where or how many times Fink discloses ketorolac has no impact on the validity of the teaching. As such the Appellant’s argument is not persuasive. 

Appellant argues on page 8 paragraphs 1 and 2, of the Appeal brief filled 05/16/2022, that Fink does not disclose a teaching which discloses which ailments ketorolac treats. Appellant further argues that Fink does not teach the specific use of tromethamine to treat an airway infection.
The Examiner does not find the argument persuasive. Fink et al. taught treatments for a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015]. Said treatments comprised treating freely breathing [0021] patients (e.g., mammal) [0062] with active agents. Said agents comprised therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Therefore, the prior art disclosed treatments for pulmonary infections [0015] comprising administering to patients [0021] therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Together these would provide a composition and method as recited in instant claim 11.  One of ordinary skill in the art would have been motivated to treat airway infections following the guidance of Fink et al. because Fink et al. teaches the treatment of airway infections. One of ordinary skill in the art would have been motivated to treat patients with ketorolac following the guidance of Fink et al. because Fink et al. teaches treating patients with a therapeutically effective amount of ketorolac. Additionally, Fink’s disclosure of a multitude of actives and ailments does not necessarily render any particular combination (e.g., ketorolac, a.k.a., tromethamine, for the treatment of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections) as less obvious. It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Fink et al to have treated patients with airway infection, because this treatment is disclosed in Fink, with ketorolac (a.k.a. tromethamine), because therapeutically effective amounts of ketorolac (a.k.a. tromethamine) are disclosed as active agents for the treatment of patients in Fink. See MPEP §2143(E). As such the Appellant’s arguments are not persuasive. 

Appellant argues that obviousness rejections should be withdrawn on the claim which are dependent on claims 11 and 14, claims 13, 20-22 and 36-40, due to the deficits of Fink. 
The Examiner disagrees that the primary reference is deficient (e.g., Fink taught ketorolac, a.k.a., tromethamine, and tobramycin for the treatment of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections). The Examiner has explained above that Fink et al. teaches a method of treatment for airway infections consisting essentially of tromethamine. As such Appellants arguments on the deficiencies of Fink et al. are not persuasive because Fink is not deficient with respect to claims 11 and 14. The teachings of the primary reference read on the claimed subject matter, as discussed above, and in the obviousness rejection of the claims in the final rejection filed on 11/17/2021. As such the Appellant’s argument is not persuasive. 

B) Appellant argues on page 11 of the Appeal brief filled 05/16/2022 that Boucher et al. does not cure the deficits of Fink et al. in that Boucher et al. does not teach a therapeutic composition consisting essentially of tromethamine and one or more agents selected from the group consisting of an effective amount of hypertonic saline, an effective amount of NaHC03, and an effective amount of tobramycin.
The Examiner does not find the argument persuasive. The Examiner disagrees that the primary reference is deficient (e.g., Fink taught ketorolac, a.k.a., tromethamine, and tobramycin for the treatment of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections). The Examiner has explained above that Fink et al. teaches a method of treatment for airway infections consisting essentially of tromethamine. As such Appellants arguments that Boucher et al. does not remedy the deficiencies of Fink et al. are not persuasive because Fink is not deficient with respect to claim 14. The combined teachings of the primary and secondary references read on the claimed subject matter, as discussed above, and in the obviousness rejection of the claims in the final rejection filed on 11/17/2021. As such the Appellant’s argument is not persuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.M.P./Examiner, Art Unit 1612                                                                                                                                                                                                        07/26/2020


Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.